MEMORANDUM **
David Shad, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific, cogent reasons for disbelieving Shad based on inconsistencies between Shad’s testimony and his declarations going to the heart of the asylum claim, including events leading up to his departure, his arrests, and his detentions. See id. at 1043. Accordingly, Shad failed to establish eligibility for asylum or withholding of removal. See id. at 1045; Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.